     Case:19-04632-ESL13 Doc#:32 Filed:11/21/19 Entered:11/21/19 10:10:01     Desc: Main
                                Document Page 1 of 1


 1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                   THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                    CASE NO. 19-04632-ESL13
 4     JORGE ANTONIO LUBE LEBRON                 Chapter 13

 5

 6
       xx-xx-2282
 7
                       Debtor(s)                    FILED & ENTERED ON NOV/21/2019
 8

 9
                                        ORDER AND NOTICE
10
            A Confirmation Hearing is hereby scheduled for February 19, 2020 at 3:00
11
      PM at the U.S. Bankruptcy Court, José V. Toledo Post Office & Courthouse Bldg.,
12
      Courtroom 2, Floor 2, 300 Recinto Sur, Old San Juan, Puerto Rico; to consider
13
      the following:
14
            1. Chapter 13 Plan dated 9/23/2019 (#17)
15
            2. Objection to Confirmation filed by Banco Santander de PR (#19)
16
            3. Objection to Confirmation filed by Firstbank de PR (#22)
17
            The Clerk shall give notice to all parties in interest.
18
            IT IS SO ORDERED.
19
            In San Juan, Puerto Rico, this 21 day of November, 2019.
20

21

22

23

24

25

26

27

28

29

30

31

32
